LAY, Circuit Judge,
concurring specially:
I respectfully concur in the judgment of the majority. I agree that the two officers should be dismissed at the outset of this case under the doctrine of qualified immunity. I write separately, however, because my analysis differs somewhat from the majority’s.
The only issue appealed to this court involves the question of qualified immunity. The notice of appeal filed on June 13, 2001, reads as follows:
COME NOW the defendants Capobian-co and Clark, in their individual capacities, and hereby appeal to the United States Court of Appeals for the Eleventh Circuit from the order of the District Court for the Southern District of Georgia entered in this case on May 22, 2001 which order denied the motion for summary judgment of the defendants Capobianco and Clark, in their individual capacities on the issue of qualified immunity.
This appeal of the denial of the qualified immunity defense of the defendants Ca-pobianco and Clark in their individual capacities is taken as a direct immediate appeal pursuant to Mitchell v. Forsyth, 472 U.S. 511, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985).
No other issue is before this court. We lack jurisdiction to entertain any other issue, such as the motion for summary judgment on Fourth Amendment grounds. Moreover, that issue, as well as other tangential issues addressed by the majority, were not briefed by the parties.
The threshold issue to be addressed in a situation like this is whether or not the facts alleged by the plaintiff make out a claim for a violation of a constitutional right. See Saucier v. Katz, 533 U.S. 194, *1285121 S.Ct. 2151, 2156, 150 L.Ed.2d 272 (2001) (“A court required to rule upon the qualified immunity issue must consider, then, this threshold question: Taken in the light most favorable to the party asserting the injury, do the facts alleged show the officer’s conduct violated a constitutional right?”) (emphasis added) (citing Siegert v. Gilley, 500 U.S. 226, 232, 111 S.Ct. 1789, 114 L.Ed.2d 277 (1991)). In this instance, the plaintiffs claim is one of excessive force. The defendants, however, did not appeal the district court’s denial of summary judgment on the constitutional question; indeed, they could not in the context of an interlocutory appeal. See Mitchell v. Forsyth, 472 U.S. at 527-28, 105 S.Ct. 2806. Thus, that issue is not before us. Likewise, although the district court passed on the question as to whether there was a factual dispute that had to be resolved under summary judgment, that issue also is not before us.
I think the proper course of action under these circumstances is to follow the Supreme Court’s approach in Saucier; the Court found they did not have jurisdiction over the question of a constitutional violation and, as such, simply assumed one existed. See Saucier at 2159 (“Because we granted certiorari only to determine whether qualified immunity was appropriate, however, and because of the limits imposed upon us by the questions on which we granted review, we will assume a constitutional violation could have occurred under the facts alleged based simply on the general rule prohibiting excessive force, then proceed to the question whether this general prohibition against excessive force was the source for clearly established law that was contravened in the circumstances this officer faced.”). In the same manner, we should simply assume plaintiff states a claim of a constitutional violation on the facts alleged-the decedent was shot dead by the officers surrounding him, having already surrendered with raised hands-regardless of their provability, and move immediately to address whether these officers violated clearly established constitutional law under the circumstances they faced.
To urge, as the majority does, that Saucier ’s threshold question requires a court to resolve a constitutional dispute on a developed factual record defeats the very purpose of qualified immunity. Qualified .immunity is more than “a mere defense to liability.” Hunter v. Bryant, 502 U.S. 224, 227, 112 S.Ct. 534, 116 L.Ed.2d 589 (1991) (quoting Mitchell, 472 U.S. at 526, 105 S.Ct. 2806); see also Marsh v. Butler, 268 F.3d 1014, 1030 n. 8 (11th Cir.2001) (en banc). The Supreme Court designed qualified immunity to absolve government officials from any prolonged litigation practices; it serves to bar a plaintiff who would haul government officials into court and subject them to extensive discovery and summary judgment proceedings. See Siegert v. Gilley, 500 U.S. at 232-33, 111 S.Ct. 1789; Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982). It is a question of law that must be decided first and foremost.
Thus I would address only the question of law whether plaintiffs allegations demonstrate a contravention of clearly established law. In the present case, the shooting was immediately preceded by an extended police chase, marked by the decedent’s extremely reckless flight. While the decedent was partially surrounded, and assuming he raised his hands a moment before being shot, there is no dispute that his vehicle accelerated in the deputies’ direction just before they fired. I am reminded of the facts the Supreme Court confronted in Saucier and in Graham v. Connor, 490 U.S. 386, 396-97, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1988), wherein the Court said: “The calculus of reasonableness must embody allowance for the fact that police officers are often *1286forced to make split-second judgments-in circumstances that are tense, uncertain, and rapidly evolving-about the amount of force that is necessary in a particular situation.”
Here, deputies Clark and Capobianco literally had to make a split-second decision whether or not to fire their weapons at the conclusion of a dangerous chase. As the majority points out, there are no precedential cases demonstrating a clearly established prohibition against officers using deadly force in similar circumstances. The Court’s instruction in Connor should make it clear that the deputies acted as any reasonable officer would have under the factual circumstances involved; they are entitled to qualified immunity.
I would find that we have jurisdiction to decide the question of qualified immunity and no other. Consequently, I concur only in the portion of the court’s opinion which holds that the officers are protected by the bar of qualified immunity.